—Judgment, *96Supreme Court, New York County (James Leff, J.), rendered July 9, 1996, convicting defendant, after a jury trial, of robbery in the second degree and grand larceny in the fourth degree, and sentencing him, as a second violent felony offender, to concurrent terms of 7 years and 2 to 4 years, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence. There was ample evidence from which the jury could reasonably infer that defendant’s display of what appeared to be a firearm and his thefts of various items from a newsstand were parts of a single continuous incident. Defendant’s remaining contention is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would reject it. Concur — Sullivan, J. P., Nardelli, Wallach, Saxe and Friedman, JJ.